Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-15-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul J. Farrell on 7-28-22.

The application has been amended as follows: 
Claim 1, line 8, 
Please insert ---and--- after the “;”
Claim 2, line 3, 
Please insert ---and--- after the “;”
REASONS FOR ALLOWANCE





The following is an examiner’s statement of reasons for allowance: 
-Claims 1-16 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. (Currently Amended) 
A method performed by a user equipment (UE) in a communication system, the method comprising: 
receiving a master information block (MIB) on a physical broadcast channel (PBCH); 
receiving downlink control information (DCI) for a system information block (SIB) on a control resource set 0 (CORESET0) based on the MIB; 
identifying a bandwidth of an initial bandwidth part based on the CORESET0; 
receiving first DCI corresponding to a DCI format 1_0 in a common search space; and
obtaining a first starting resource block of a first allocated resource and a first length of contiguously allocated resource blocks of the first allocated resource based on first frequency domain resource allocation information included in the first DCI and the bandwidth of the initial bandwidth part.

Independent Claim 5. 
A method performed by a base station in a communication system, the method comprising: 
transmitting a master information block (MIB) on a physical broadcast channel (PBCH); 
transmitting downlink control information (DCI) for a system information block (SIB) on a control resource set 0 (CORESET0) according to the MIB; 
obtaining first frequency domain resource allocation information for indicating a first allocated resource; and 
transmitting first DCI, including the first frequency domain resource allocation information, corresponding to a DCI format 10 in a common search space, 
wherein a bandwidth of an initial bandwidth part is based on the CORESET0, and wherein a first starting resource block of the first allocated resource and a first length of contiguously allocated resource blocks of the first allocated resource correspond to the first frequency domain resource allocation information the bandwidth of the initial bandwidth part.

Independent Claim 9. 
A user equipment (UE) in a communication system, the UE comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to: 
receive a master information block (MIB) on a physical broadcast channel (PBCH), 
receive downlink control information (DCI) for a system information block (SIB) on a control resource set 0 (CORESET0) based on the MIB, 
identify a bandwidth of an initial bandwidth part based on the CORESET0, 
receive first DCI corresponding to a DCI format 10 in a common search space, and 
obtain a first starting resource block of a first allocated resource and a first length of contiguously allocated resource blocks of the first allocated resource based on first frequency domain resource allocation information included in the first DCI and the bandwidth of the initial bandwidth part.

Independent Claim 13. 
A base station in a communication system, the base station comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to: 
transmit a master information block (MIB) on a physical broadcast channel (PBCH), 
transmit downlink control information (DCI) for a system information block (SIB) on a control resource set 0 (CORESET0) according to the MIB, 
obtain first frequency domain resource allocation information for indicating a first allocated resource, and 
transmit first DCI, including the first frequency domain resource allocation information, corresponding to a DCI format 1_0 in a common search space, 
wherein a bandwidth of an initial bandwidth part is based on the CORESET0, and 
wherein a first starting resource block of the first allocated resource and a first length of contiguously allocated resource blocks of the first allocated resource correspond to the first frequency domain resource allocation information the bandwidth of the initial bandwidth part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agiwal (US 20220116907 A1) discloses a communication method and system for converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system with a technology for Internet of things (IoT). The communication method and system may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services {Figs.1-14}.

Hwang (US 20200245314 A1) discloses a method of transmitting and receiving a data channel by a user equipment (UE) in a wireless communication system. The method includes receiving downlink control information (DCI) including information related to a resource region for a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH), acquiring a resource indication value (RIV) from the DCI, acquiring a first length of allocated resource blocks based on the RIV, scaling the first length of allocated resource blocks to a second length of allocated resource blocks, based on a scaling factor and receiving the PDSCH or transmitting the PUSCH based on the second length of allocated resource blocks, wherein the scaling factor may be 2.sup.n, and n may be non-negative integer {Figs.10-12}.

Jiao (US 10797829 B2) discloses a wireless communication apparatus and a wireless communication method. The wireless communication method includes: determining a quantity of virtual resource blocks in an initial resource block bundle based on a resource block start index of a bandwidth part and a size of a resource block bundle, wherein the quantity of virtual resource blocks in the initial resource block bundle is less than the size of the resource block bundle; and mapping the virtual resource blocks in the initial resource block bundle to physical resource blocks {Figs.2-3, 4c-3, 4d-3}.

Lin (US 20210105739 A1) discloses Methods and apparatuses for power saving operations. A method of a UE includes receiving a configuration for a number of RS resource sets, a configuration for a PO over slots in time, an indication for activation or deactivation of one or more RS resources from the number of RS resource sets, and the one or more RS resources from the number of RS resource sets when the indication is for activation. The RS resource sets include a number of RS resources. The number of RS resource sets are associated with respective spatial parameters. The PO includes a number of PDCCH reception occasions. The number of PDCCH reception occasions are associated with respective spatial parameters for PDCCH receptions. The method further includes determining a PDCCH reception occasion from the number of PDCCH reception occasions. The PDCCH reception occasion has a same spatial parameter as a RS resource set from the number of RS resource sets {Claims 1-20}.

Kawasaki (EP 2900024 A1) discloses a wireless communication method, a wireless communication system, a wireless terminal, and a wireless base station which each enable an enhanced control signal to be used in a case where a wireless terminal cannot use an enhanced control signal region using the related art. A wireless communication method disclosed in the present application is a wireless communication method in a wireless communication system in which a wireless base station transmits, to a wireless terminal, a second control channel that includes information indicating a resource of first resource information indicating a resource of a first control channel, wherein the wireless terminal receives second resource information that indicates the resource of the first control channel and which is transmitted from the wireless base station before the second control channel {Figs.2-6}.

Uesaka (US 11139909 B2) discloses a user equipment (UE) (110), comprising an interface (710) configured to receive one or more symbols at the start of a first transmission time interval (TTI) of a channel. The UE further comprises processing circuitry (720) operably coupled to the interface (710). The processing circuitry (720) configured to obtain a signal quality estimate based on at least one of the one or more symbols; compare the signal quality estimate to a signal quality threshold; and determine, based on the comparison, whether to process the channel in the first TTI {Figs.4 & 7}.

Xue (US 20180083755 A1) discloses a resource mapping method and an apparatus are provided relating to the communications field, the solutions capable of flexibly implementing resource mapping of a channel or a signal. In one example implementation, first information is obtained that is used to indicate a cyclic shift start resource block location or a cyclic shift end resource block location for resource mapping of a first channel or a first signal in a resource block cyclic shift manner in a bandwidth used by user equipment. A resource mapping location of the first channel or the first signal in the bandwidth used by the user equipment is determined according to the resource block cyclic shift manner and the first information. The first channel or the first signal is received or sent at the resource mapping location. The resource mapping method and the apparatus are used to map a resource {Figs.1-16}.

Yu (US 20210167938 A1) discloses method includes that a terminal device receives downlink control information sent by a network device, where the downlink control information includes a resource allocation field, the resource allocation field includes formula (I)+5 bits. The terminal device determines the first resource indication value, and determines, based on the first resource indication value, a starting resource block allocated in the uplink bandwidth and a length L.sub.CRBs of consecutive resource blocks allocated in the uplink bandwidth, where M≤L.sub.CRBs≤6, and M is a positive integer greater than 1. The terminal device sends data on resources corresponding to the starting resource block and the length of the consecutive resource blocks. The methods and the devices provided in the embodiments of this application may be used in a communications system, for example, V2X, LTE-V, V2V, the Internet of Vehicles, MTC, LTE-M, M2M, or the Internet of Things {Figs.2-3}.

Yi (US 11395303 B2) discloses the wireless device receives one or more radio resource control messages comprising configuration parameters of a cell. The configuration parameters indicate: a first set of transmission time intervals configured for a first control resource set (coreset) group of the cell; a first transmission configuration indicator (TCI) state of the first coreset group; a second set of transmission time intervals configured for a second coreset group of the cell; and a second TCI state of a second coreset group. A first downlink control information (DCI) comprising an assignment of a resource of the cell is received. A TCI state for the resource is selected, based on which of the first set of transmission time intervals or the second set of transmission time intervals overlaps in time with the resource, one of: the first TCI state; or the second TCI state. Based on the TCI state, data is received via the resource {Figs.16, 19-20, 22-27, 29}.

Kim (US 10,880,879 B2) discloses a method for receiving downlink control information (DCI) in a communication system is provided. The method includes identifying a scaling parameter based on a function using a size of an active bandwidth part and a size of an initial bandwidth part, when the size of the active bandwidth part is larger than the size of the initial bandwidth part and a size for the DCI of DCI format 1_0 in a user equipment (UE) specific search space (USS) is derived from the size of the initial bandwidth part and the DCI of DCI format 1_0 is applied to the active bandwidth part, and identifying a length of contiguously allocated resource blocks of the allocated resource associated with the active bandwidth part based on a length of contiguously allocated resource blocks associated with the initial bandwidth part and the scaling parameter {Claims 1-20}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464